DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the cleaning element is lowered into the wellbore in the retracted position”. However, claim 4 depends from claim 3 which recites that the cleaning element is lowered into the wellbore in the extended position. It is not understood how both claims can be met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 20160305219) in view of Winn et al. (US 20130192818).
Regarding claim 1: Holloway discloses a method of positioning a bottom hole assembly in a wellbore [(0010]). Holloway discloses lowering the bottom hole assembly into the wellbore [(0010]). Holloway discloses that the bottom hole assembly has a whipstock, a downhole tool coupled to the whipstock, and a cleaning tool coupled to the downhole tool ([0002], [0010], [0012], [0014]). Holloway discloses that the cleaning tool has a body and a plurality of cleaning elements (Fig. 1; abstr.; [0002], [0008], [0010], [0012], [0014]). Holloway discloses cleaning at least a portion of a wall of the wellbore using the cleaning tool and activating the downhole tool to engage the cleaned portion of the wall (Fig. 1; abstr.; [0002], [0008], [0010], [0012], [0014]).
Holloway does not explicitly disclose that the cleaning tool body has a central bore and a plurality of side bores in fluid communication with the central bore or that the plurality of cleaning elements are hydraulically actuatable to an extended position. Winn discloses a cleaning tool body having a central bore and a plurality of side bores in fluid communication with the central bore and that the plurality of cleaning elements are hydraulically actuatable to an extended position (Figs.1, 10A, 10B; [0070]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the assembly of Holloway so that the cleaning tool body has a central bore and a plurality of side bores in fluid communication with the central bore and that the plurality of cleaning elements are hydraulically actuatable to an extended position as taught by Winn. As both Holloway and Winn disclose cleaning tools for downhole use, as Holloway discloses extendable cleaning components, and as Holloway discloses that other known cleaning tools can be used with the Holloway device, it would have been within routine skill to have added or substituted the hydraulically operated cleaning components of Winn in the Holloway device. Such a selection and configuration (addition or substitution) would have been predictable with a reasonable expectation of success and no unexpected results. 
Regarding claim 2: Holloway, as modified by Winn, discloses that the cleaning element is movable between a retracted position and an extended position (Holloway - [0012]; Winn - Figs. 10A, 10B; [0070], [0071]). 
Regarding claim 3: Holloway, as modified by Winn, discloses that the cleaning element is lowered into the wellbore in the extended position (Winn - [0073]). 
Regarding claim 4: Holloway, as modified by Winn, discloses that the cleaning element is lowered into the wellbore in the retracted position and that the method includes moving the cleaning element to the extended position to clean the portion of the wall (Holloway - Fig. 1; abstr.; [0002], [0008], [0010], [0012], [0014]; Winn - Figs. 10A, 10B; [0070], [0071]). 
Regarding claim 5: Holloway, as modified by Winn, discloses that the cleaning element is biased to the extended position (Winn - [0073]). 
Regarding claim 6: Holloway, as modified by Winn, discloses supplying hydraulic fluid to move the cleaning element to the extended position (Winn - [0070]). 
Regarding claim 8: Holloway discloses that the downhole tool comprises an anchor (Holloway - 0014]). 
Regarding claim 13: Holloway discloses that the bottom hole assembly further comprises a packer and the method further comprises activating the packer to engage the cleaned portion of the wall (Holloway - abstr.; [0005], [0008]). 
Regarding claim 14: Holloway discloses that the downhole tool comprises a packer (Holloway - abstr.; [0005], [0008]). 
Regarding claim 18: Holloway discloses circulating fluid while cleaning ([0008]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 20160305219) and Winn et al. (US 20130192818), as applied to claim 6 above, and further in view of Ali et al. (US 20160312582).
Holloway and Winn disclose the invention substantially as claimed and as discussed above.
Regarding claim 7: Holloway, as modified by Winn, does not explicitly disclose engaging the cleaning element with an actuating profile of a piston to move the cleaning element between the retracted position and the extended position. Ali discloses engaging the cleaning element with an actuating profile 26 of a piston 12 to move the cleaning element between the retracted position and the extended position (Figs. 1-3; [0010]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the assembly of Holloway, as modified by Winn, so as to engage the cleaning element with an actuating profile of a piston to move the cleaning element between the retracted position and the extended position as taught by Ali. As Holloway, Winn, and Ali all disclose cleaning tools for downhole use and as Holloway discloses that other known cleaning tools can be used with the Holloway device, it would have been within routine skill to have added or substituted the hydraulically operated cleaning components of Ali in the Holloway device. Such a selection and configuration (addition or substitution) would have been predictable with a reasonable expectation of success and no unexpected results. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 20160305219) and Winn et al. (US 20130192818), as applied to claim 8 above, and further in view of Rios et al. (US 20060207771).
Holloway and Winn disclose the invention substantially as claimed and as discussed above.
Regarding claim 9: Holloway, as modified by Winn, does not explicitly disclose axially aligning the cleaning element with a slip of the anchor. Rios discloses that a downhole tool comprises an anchor having a slip ([0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the anchor of Holloway to include a slip, as taught by Rios, so as to create an enlarged effective "outer diameter" that puts the slip member in contact with the casing wall thereby fixing the anchor in the wellbore. Holloway as modified by Winn and Rios, discloses axially aligning the cleaning element with a slip of the anchor (Holloway - Fig.1; [0014]; Rios - [0025] - Holloway discloses a whipstock and anchor run on a tubular string and Rios discloses a whipstock anchor run on a tubular string; the examiner finds that a combination of a whipstock, anchor, and cleaning tools on a tubular string meets the claimed limitation). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 20160305219) and Winn et al. (US 20130192818), as applied to claim 8 above, and further in view of Honekamp (US 20150027708). 
Holloway and Winn disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Holloway, as modified by Winn, does not explicitly disclose orienting the whipstock before setting the anchor. Honekamp discloses orienting the whipstock before setting the anchor ([0008], claim 15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have oriented the whipstock before setting the anchor as taught by Honekamp. As it is well-known in the art to position the whipstock face at a desired orientation to mill a casing and or drill a lateral well, it would have been within routine skill to orient a whipstock in a desired position and lock that position. Such an operation would have been predictable with a reasonable expectation of success and no unexpected results. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al. (US 20160305219) and Winn et al. (US 20130192818), as applied to claim 1 above, and further in view of Bennet et al. (US 20150275605). 
Holloway and Winn disclose the invention substantially as claimed and as discussed above.
Regarding claim 15: Holloway, as modified by Winn, does not explicitly disclose that cleaning the portion of the wall comprises reciprocating the cleaning tool. Bennet discloses that cleaning the portion of the wall comprises reciprocating the cleaning tool ([0088]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the tool of Holloway, as modified by Winn, so that cleaning the portion of the wall comprises reciprocating the cleaning tool, as taught by Bennet, to increase removal of the debris or other solids from the setting area. 
Regarding claim 16: Holloway, as modified by Winn and Bennet, discloses that cleaning the portion of the wall further comprises rotating the cleaning tool while reciprocating (Bennet - [0088]). 
Regarding claim 17: Holloway, as modified by Winn and Bennet, discloses that cleaning the portion of the wall further comprises rotating the cleaning tool and further reciprocating the cleaning tool (Bennet - [0088]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims 1-21 of US Pat. No. 11047210. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 19, of the instant application, are fully encompassed by the subject matter of claims 1-21 of US Pat. No. 11047210.
Allowable Subject Matter
Claims 11-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above rejection on the ground of nonstatutory double patenting is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/10/2022